Appeal by the defendant from a judgment of the Supreme Court, Queens County (Erlbaum, J.), rendered March 9, 1998, convicting him of intimidating a victim or witness in the third degree, crimi*406nal contempt in the first degree (five counts), endangering the welfare of a child (two counts), and menacing in the second degree, after a nonjury trial, and imposing sentence. By decision and order dated May 17, 1999, this Court modified the judgment, on the law, by reversing the convictions of endangering the welfare of a child (two counts), vacating the sentences imposed thereon, and dismissing those counts of the indictment (see, People v Johnson, 261 AD2d 557). On October 26, 2000, the Court of Appeals reversed the order of this Court and remitted the matter for consideration of the facts pursuant to CPL 470.25 (2) (d) and 470.40 (2) (b) (see, People v Johnson, 95 NY2d 368). Justices S. Miller, Altman, and Friedmann have been substituted for former Justices Thompson, Sullivan, and Joy (see, 22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The matter having been remitted to us for further proceedings in accordance with CPL 470.25 (2) (d) and 470.40 (2) (b), the facts have been considered and are determined to have been established. S. Miller, J. P., Altman, Friedmann and Schmidt, JJ., concur.